MANN, Judge.
Dennis’ notice of appeal was dated June 4, 1969, twenty-seven days after judgment and sentence on May 8, 1969. The notice of appeal was notarized, though it need not have been, and the notary acknowledged its execution on June 4. The envelope in which the notice was mailed was postmarked June 12, so by the time of mailing the appeal time had expired. The record before us does not indicate whether the untimely filing of the notice of appeal is attributable to Dennis or to the negligence of personnel in the Division of Corrections. We must in any case dismiss the appeal as untimely filed. If state action has deprived Dennis of his right of review his remedy is as outlined in Baggett v. Wainwright, Fla.1969, 229 So.2d 239.
Appeal dismissed.
HOBSON, C. J., and LILES, J., concur.